Per Curiam.
A petition for the recall of the mayor of Faribault was filed with the city recorder of that city July 24, 1914. The recorder, after an examination of the names of the signers attached his certificate that the petition was insufficient. This mandamus proceeding was brought to compel the recorder to certify the petition to be sufficient and to submit the same to the council of the city. After a trial, the court filed its decision directing a peremptory writ to issue. A new trial was denied, and defendant appealed to this court.
The motion to dismiss the appeal must be granted. It is a moot case. At an election held April 6, 1915, the mayor sought- to be recalled was defeated, and is out of office. A decision of this case on the merits would benefit no party. No questions of public importance are involved. This court has enough to do-in deciding real controversies. Anderson v. Village of Louisberg, 121 Minn. 528, 141 N. W. 97; Hansen v. Northwestern Tel. Exch. Co. 127 Minn. 522, 149 N. W. 131.
Appeal dismissed.